Citation Nr: 9921646	
Decision Date: 08/02/99    Archive Date: 08/12/99

DOCKET NO.  95-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fracture to the nose. 

2.  Entitlement to service connection for residuals of an 
injury to the left upper cheek.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel



INTRODUCTION

The veteran had active duty from November 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

This case was previously before the Board in September 1997, 
at which time it was remanded for further development.  Such 
development having been completed, the case is again properly 
before the Board.  


FINDINGS OF FACT

1.  No competent evidences has been submitted to establish 
that the veteran injured his nose in service, and that he 
currently has residuals therefrom. 

2.  No competent evidence has been received to establish that 
he veteran injured his left upper cheek in service, and that 
he currently has residuals therefrom.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a 
fracture to the nose is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The claim for service connection for residuals of an 
injury to the left upper cheek is not well grounded.  38 
U.S.C.A. § 5107(a).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a) (1998).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded; that is, that the claim is 
plausible.  If he has not, his appeal fails as to that claim, 
and the VA is under no duty to assist him in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Caselaw provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence. A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

One element of a well grounded claim is a presently-existing 
disability stemming from the disease or injury alleged to 
have begun in or been aggravated by service.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  It has also been 
determined that a well grounded claim requires (1) medical 
evidence of a current disability, (2) lay or medical evidence 
of a disease or injury in service, and (3) medical evidence 
of a link between the current disability and the inservice 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In addition, where the determinant issue involves a question 
of medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well grounded claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107; if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.  

A claim based on chronicity may be well grounded if (1) the 
chronic condition is observed during service, (2) continuity 
of symptomatology is demonstrated thereafter and (3) 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App 489 (1997).  
Although a layperson is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, a lay person is competent 
to testify as to observable symptoms.  See Falzone v. Brown, 
8 Vet. App. 398, 403 (1995).

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that there is some duty to assist a veteran in the 
completion of his application for benefits under 38 U.S.C.A. 
§ 5103(a), depending on the particular facts in each case.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The facts and circumstances of 
this case are such that no further action is warranted.



Factual Background

Service records reveal that the veteran drove a truck to 
transport military personnel, equipment and supplies, while 
on active duty.  The veteran's service medical records are 
not included in the claims file.  

In August 1977, the veteran underwent a VA examination for 
other purposes, pension, and at that time it is noted that 
the veteran did not complain of problems with his nose or 
cheek.  Indeed, when the skin was examined, it was noted that 
there was no abnormality detected.  It was noted that there 
was bluish pigmentation of the buccal mucosa bilaterally.  No 
pertinent diagnoses was indicated.  

In September 1994, the RO received a VA Form 21-526, 
Veteran's Application for Compensation or Pension, from the 
veteran claiming that in Spring 1943, while serving on active 
duty, he fractured his nose and cut his left upper cheek, 
necessitating surgery and resulting in a disfiguring scar on 
his face.  In addition, he asserted that since discharge, he 
had suffered residuals of that surgery, including difficulty 
breathing.

In response to the veteran's claim, the RO secured post- 
service medical records confirming that the veteran currently 
suffers a respiratory disorder of unknown etiology.  In 
particular, a January 1991 VA outpatient treatment record 
shows that the veteran had sinus congestion.  Private 
treatment records from February 1992 to January 1994 reveal 
that the veteran was hospitalized in February 1992 for other 
ailments.  He was in a motor vehicle accident in July 1993.  
The injuries incurred were not indicative of the disorders 
alleged on appeal.  In November 1993, the veteran had a viral 
upper respiratory infection.  

In a November 1994 VA Form 21-4138, Statement in Support of 
Claim, the veteran indicated that he had been treated for 
residuals of his nose fracture in the 1960s at Trinity 
Lutheran Hospital, and requested that those records be 
obtained in support of his claim.  In that correspondence, 
the veteran also inquired about, and requested, a VA 
examination for compensation and pension purposes in 
conjunction with his claim.  At that time it appears that the 
RO did not attempt to obtain the requested records, as there 
was no written request of record, and a report from Trinity 
Lutheran Hospital was not originally associated with the 
veteran's claims file.  A request to search for these records 
was later addressed by the Board in its remand. 

In a December 1994 rating decision, service connection was 
denied for residuals of a fracture of the nose, and for 
residuals of a scar of the left upper cheek secondary to 
surgery.  It was noted that veteran's service medical records 
were missing.  The RO unsuccessfully endeavored to obtain the 
veteran's service records apparently because they had been 
destroyed by fire.  The only records associated with the 
veteran's claims file following the RO's attempt include two 
documents from the Surgeon General's office which show that 
the veteran may have been treated for an unrelated condition 
during active duty.  The report was taken from a statistical 
data bank, and name references were not used.

In January 1995, the RO received the veteran's notice of 
disagreement with the rating action, wherein he elaborated 
with regard to his alleged in-service injury.  He indicated 
that the injury may have been sustained in Spring 1944, 
rather than Spring 1943, and that it necessitated a three-
week stay at Spokane Army Air Depot Hospital.  In addition, 
he noted that his ex-wife and 10-month old infant son visited 
him at the hospital during his stay.  Again, the veteran 
requested the RO to obtain morning or other unit reports, and 
medical records from Trinity Lutheran Hospital.

In March 1995, following the RO's request for morning 
reports, the National Personnel Service Records Center (NPRC) 
responded that it needed the veteran's company, battalion and 
regiment in order to determine the organization to which he 
was assigned at the time of the alleged treatment.  Further 
inquiry was made following receipt of this response.  A 
notation in pencil dated in May 1995, indicates that 
according to a "3101," no morning reports of the veteran's 
unit were available.  

In January 1996, private medical records reveal that the 
veteran was being seen as a follow-up measure for bronchitis, 
diagnosed in an emergency room situation.  Records from the 
Truman Medical Center reveal that the veteran was seen in 
January 1996 for left lower lobe pneumonia.  He was 
apparently admitted for hospitalization upon complaints of 
chest tightness and productive cough.  He received some 
course of breathing treatments during his hospitalization.  
Pulmonary functions tests were obtained and it was noted that 
spirometry was consistent with moderate obstructive lung 
disease and loss of functioning.  The discharge diagnoses 
included left basilar pneumonia, resolved, and moderate 
obstructive lung disease.  

In June 1996, the veteran was seen at the VA ear, nose and 
throat clinic.  The veteran complained of chronic sinus 
difficulty and problems with allergies.  Physical examination 
revealed no evidence of severe septal deviation.  There was 
modest hypertrophy and the oropharynx was benign.  The 
examiner noted that his opinion differed from an official 
opinion.  Although not entirely clear, it appears that this 
examiner believed that the veteran's sinus was within normal 
limits.  The assessment was allergic rhinitis.  

In September 1997, the Board remanded the veteran's claims 
for further development pursuant to the heightened duty 
attached to cases in which the service medical records are 
missing.  That is, in cases in which a veteran's service 
medical records are unavailable through no fault of his own, 
there is a heightened obligation to assist the claimant in 
the development of his case.  The heightened duty to assist 
includes the obligation to search for alternate methods of 
proving service connection.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  VA regulations do not provide that service 
connection can only be shown through medical records, but 
rather allow, in certain circumstances, proof through lay 
evidence.  Smith v. Derwinski, 2 Vet. App. 147, 148 (1992).  

The Board noted that the May 1995 indication that no morning 
reports of the veteran's unit were available was unclear 
regarding the form to which the notation referred.  The Board 
determined that the form appeared to be absent from the 
record, and the Board questioned the adequacy of the RO's 
efforts in securing the crucial evidence.  The RO was asked 
to contact the veteran and provide him the opportunity to 
submit additional information regarding the precise date and 
place of his alleged injury, the complete name of the unit to 
which he was assigned between 1943 and 1944, including the 
group, regiment, battalion, company and battery, and the 
identity of any witnesses to his injury.  The Board 
instructed that the veteran be provided the opportunity to 
submit alternative evidence to support his claim, including 
statements from service medical personnel, "buddy" 
certificates or affidavits or a statement from his ex- wife, 
state or local accident and police reports, employment 
physical examinations, medical evidence from hospitals, 
clinics and private physicians by which or by whom the 
veteran may have been treated, especially soon after the 
alleged injury, letters written during service, photographs 
taken during service, pharmacy prescription records or 
insurance examinations.

Further records search was requested to be had from the NPRC 
and the records at issue were to be requested from the 
facility where the veteran allegedly was treated, i.e. 
Spokane Army Air Depot Hospital.  Lastly, the RO was asked to 
get the veteran's treatment records from Trinity Lutheran 
Hospital and associate them with the claims file.

In response to the remand requests, the RO undertook several 
levels of development in this case.  In addition to obtaining 
releases and authorization from the veteran, in an October 9, 
1997 letter, the veteran was informed of the remand 
development and asked to provide additional information 
regarding the precise date and place of his alleged injury, 
as well as indicated alternative evidence to support his 
claim; as was listed above in the Board's remand. 

In October 1997, the veteran responded with information 
regarding his ex-wife's whereabouts.  In December 1997, 
Trinity Lutheran Hospital responded that, after a thorough 
search for the documents called for in the authorization, 
there were no records found for the veteran.  No other 
responses from medical facilities was received for the 
record.  

In February 4, 1998 letter, the RO contacted the veteran's 
ex-wife and asked her to provide photographs and a statement 
of the veteran's fracture of the nose and his left upper 
cheek.  On February 25, 1998, the RO contacted her again and 
asked for the same evidence, to be received within 60 days 
from the date of the letter.  

In February 1998, the veteran's ex-wife wrote a statement to 
VA.  Therein she indicated that she had previously been 
married to the veteran, and that they had been divorced since 
1973.  She stated that the incidents that she had been asked 
to recall happened over 45 years ago, and since she was 74 
years old, she could not remember back that far.  She said 
that she was not saying that it did not happen, but just that 
she did not remember the incidents happening.  

In September 1998, the RO wrote another letter to the veteran 
and indicated that VA had not received the previously 
requested information from him as to the precise date and 
place of his alleged injury as well as the complete name of 
the unit to which he was assigned during 1943 and 1944 at the 
time of the incident.  The veteran was again reminded, that 
the unit name was to include the complete group, division, 
regiment, battalion, company or battery.  It was noted that 
VA had also not received any information as to the names of 
any witnesses to the injury, and that no other indication of 
any "buddy" type statements or other sources to 
independently corroborate his claim had been received.  The 
RO requested, again, that the veteran furnish the requested 
information, and informed the veteran that the information 
was crucial to any possible favorable determination of his 
appeal.  

No further correspondence, in the form of the requested 
evidence, was received from the veteran for the record.  In 
February 1999, the RO issued a Supplemental Statement of the 
Case to the effect that service connection for the claimed 
disabilities continued to be denied as residuals of a nose 
fracture, and residuals of injury to the left upper cheek 
were not shown to have occurred in service or to have been 
caused by service.  In May 1999, the local representative 
rested the case on the evidence of record.  In June 1999, the 
National representative essentially reiterated the same.  


Analysis

The Board has reviewed the record in its entirety, as 
indicated above.  After careful, and detailed review of the 
record, the Board determines that neither of the veteran's 
claims are well grounded.  

It is unfortunate that the veteran's service medical records 
are unavailable for review.  The Board's review of the claims 
folder shows that the RO and the Board have undertaken 
extensive efforts to obtain service medical records or other 
documentary substantiation of the veteran's assertions 
regarding service incurrence of alleged nose and cheek 
injuries.  However, all such efforts have been unavailing.  
Further, the veteran's only submission for further research, 
the name and whereabouts of his ex-wife for corroboration of 
his injuries, failed as well since she cannot remember the 
events he alleges.  The veteran chose not to, or was unable 
to secure, other alternative evidence to support his claim.  
With consideration of the facts set forth above, and in light 
of the unavailability of any additional service medical 
records, the Boards finds that reasonable efforts have been 
expended to reconstruct the veteran's service medical 
records.  See Cuevas v. Derwinski, 3 Vet. App. 542, 548 
(1992).

Basically, the veteran has not shown that he received 
injuries to his nose and cheek in service.  He has contended 
the same, and his contentions are lay evidence.  Furthermore, 
the veteran has not provided any evidence demonstrating that 
his alleged in-service injuries resulted in any form of 
current chronic disability or that he experiences continuity 
of symptomatology from the events of service under 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  His statements only describe his current condition 
and are too vague to relate his current symptoms to in-
service symptoms or complaints.  There is also no medical 
evidence linking the claimed continuous symptoms from 
residuals of a nose fracture and injury to his cheek to a 
current disability.  What is of record, is a showing that the 
veteran did not have any of the indicated problems during the 
1970's when he was evaluated at VA for other purposes; that 
he has been seen privately for respiratory disorders, which 
may or not be residuals of a nose fracture, but were not 
documented as so, and certainly not documented as related to 
service; and that he has problems with allergies.  The record 
is silent as to any residuals of a cheek injury, in terms of 
medical evidence.  

Therefore, the criteria for establishing a well grounded 
claim under Caluza v. Brown are not met, since the veteran 
has not provided any competent evidence, in this case 
alternative evidence to service medical records, showing the 
occurrence of in service injuries, and, he essentially has 
not shown that he has current residuals of the alleged injury 
with regard to his nose, and had definitely not shown that 
there are any current residuals of an alleged injury to the 
face in the cheek area.  As the determinative evidence is 
lacking in this case, the veteran's claims are not plausible 
and so must be denied as not well grounded.

With regard to the veteran's contentions that the injuries 
occurred in service, the Board has no reason to doubt the 
veteran's credibility.  But in addition to corroborating the 
inservice injury, the veteran needs to next show that he 
currently has residuals of the injuries claimed, which he has 
not shown, and that the current residuals, once shown, are 
related, linked, to inservice incidents; which is also not is 
shown in this record.  The benefit of the doubt is not 
invoked for the veteran in this case because, even if the 
service medical records were available, none of the evidence 
in this case supports the other prongs of Caluza, namely 
currents disabilities and links of those disabilities to 
service.  

In that regard, the Board is also cognizant of the veteran's 
request for VA examination in conjunction with his claims.  
The Board finds that a current VA examination unwarranted 
given the unique circumstances of this case.  Under 38 C.F.R. 
§ 3.326, a VA examination is authorized when there is a 
reasonable probability of a valid claim where the available 
medical evidence is not adequate for rating purposes.  Based 
on a review of the medical evidence of record, a medical 
examination would not assist the Board in the determination 
of whether the veteran's alleged injuries in service have 
caused any current residuals.  The reason being that current 
residuals have not been shown, other than in the form of 
respiratory disorders, and in light of a lack of any 
contemporaneous medical evidence indicating any type of 
indicated residuals from the alleged injuries, a VA 
examination at this point would not serve prudent.  Again, 
the RO has made every effort to locate pertinent documents 
and has made clear its request for additional information.  
In light of this lack of evidence, any opinion from a medical 
examiner would presumably be based on the veteran's 
recollections of events which occurred over 40 years ago and 
would be of very limited, if any, probative value.  

In Counts v. Brown, 6 Vet. App. 477 (1994), the Court held 
that it could not find a breach in the duty to assist where 
the appellant acknowledged the unavailability of evidence in 
question.  In this case, the Board must find that the veteran 
has been informed of the importance of evidence that would 
show a continuity of the claimed condition following his 
discharge from service and that he has failed to provide the 
VA with any additional information which would sanction any 
additional meaningful research to be performed; including a 
VA examination.  Also noteworthy is that, as stated by the 
Court, the duty to assist is not unlimited in scope.  See 
Smith v. Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In 
light of the discussion above, the Board will proceed with 
the adjudication of the veteran's claim.

Ultimately, the Board must find that the veteran's claims are 
not well grounded. 


ORDER

Service connection for residuals of a fracture to the nose is 
denied. 

Service connection for residuals of an injury to the left 
upper cheek is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

